Exhibit 10.2

EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
January 8, 2014, by and between Spirit Airlines, Inc., a Delaware corporation
(the “Company”), and B. Ben Baldanza (“Executive”).


WHEREAS, the parties previously entered into an employment agreement (the “Prior
Agreement”), dated as of January 24, 2005 (the “Effective Date”);
WHEREAS, the parties wish to create certain incentives for Executive to continue
employment in his position at the Company and to make certain other
modifications to the terms of the Prior Agreement;
WHEREAS, the parties wish to amend and restate the Prior Agreement in its
entirety as set forth herein;
WHEREAS, (i) in connection with the execution and delivery of this Agreement,
the Board (defined below) shall approve the grant to Executive of a special
restricted stock unit award under the 2011 Equity Plan (defined below) valued at
$3,000,000 as of the grant date, subject to the vesting and other terms and
conditions set forth in the applicable award agreement delivered to Executive
(the “2014 Retention RSUs”), and (ii) contemporaneously with the execution and
delivery of this Agreement, and as a condition to the effectiveness of this
Agreement, Executive executed and delivered a General Release effective as of
the date hereof; and
WHEREAS, the Company desires to continue to employ Executive, on the terms and
conditions set forth herein, and Executive desires to accept such continued
employment with the Company, subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive, intending to be legally bound,
hereby agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending on the
Termination Date (as defined in Section 4 hereof) (the “Employment Period”).


2.Position and Duties.


(a)During the Employment Period, Executive shall serve as Chief Executive
Officer and President of the Company and shall have the duties and
responsibilities normally attributable to such positions (including, without
limitation, those set forth on Schedule 1) and such other duties as may be
assigned to Executive by the Board of Directors of the Company (“Board”) from
time to time; provided, however, that the Board, in its sole and absolute

Doc#: US1:8830361v12

--------------------------------------------------------------------------------

Exhibit 10.2

discretion, may at any time elect another person to serve as President, it being
understood that if such election is made, the duties and responsibilities
normally attributable to the position of President shall be delegated to and
performed by such elected person, and such elected person shall report to, and
be under the direction of, Executive in his capacity as Chief Executive Officer.
Notwithstanding the foregoing or any other provision of this Agreement, in the
award agreement applicable to the 2014 Retention RSUs or elsewhere to the
contrary, none of the election of another person to serve as President, the
resulting diminution of or change in Executive’s authority, duties and
responsibilities, or any succession planning by the Board and/or the Company
shall be considered or constitute, for any purpose, (i) a breach of this
Agreement or any rights or benefits of Executive under any agreement, plan or
policy or any law or statute, (ii) a dismissal or discharge of Executive from
employment without “cause” (or words of like import) under any agreement, plan
or policy of or with the Company or any of its affiliates, (iii) a constructive
dismissal or discharge of Executive from employment for any reason, (iv) grounds
for any “good reason” resignation (or words of like import) under any agreement,
plan or policy of or with the Company or any of its affiliates, or (v) grounds
for Executive to assert any claim against the Company or any of its affiliates.


(b)Executive shall be responsible for establishing a set of annual performance
objectives for Executive’s position. These objectives will be subject to the
review and approval of the Board and will be considered in determining any Bonus
(as described in Section 3(d) below) that may be awarded. Executive will conduct
a self-appraisal of Executive’s performance, which will be subject to a formal
review with the Board on an annual basis, and an informal review with the Board
on a semi-annual basis.


(c)Executive shall report to the Board and shall devote Executive’s reasonable
best efforts and Executive’s full business time and attention (except for
permitted vacation periods, periods of illness or other incapacity) to the
business and affairs of the Company. Notwithstanding the foregoing, Executive
may be involved in charitable and professional activities, manage his personal
investments and serve on boards, provided that the foregoing, individually or in
the aggregate, do not interfere with Executive’s performance of his duties and
responsibilities and, provided further, that in no event shall Executive serve
as a director or board member of any for-profit corporation or other enterprise
without, in each instance, the prior approval of the Board. Executive shall
perform his duties and responsibilities hereunder from and at the Company’s
headquarters (which are currently located in Miramar, Florida), unless otherwise
determined by the Board in its sole and absolute discretion by written
resolution, it being understood and agreed that the foregoing shall not preclude
Executive from traveling on Company business to the extent reasonably required
to perform his duties and responsibilities.


(d)For purposes of this Agreement, (i) all references to “Company” shall include
any corporation of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or through one or more subsidiaries and (ii) the Compensation Committee
of the Board, to the extent empowered by its charter or otherwise, shall have
the authority granted to the Board hereunder.



2

--------------------------------------------------------------------------------

Exhibit 10.2

3.Base Salary and Benefits.


(a)    Base Salary. Executive’s base salary shall be $484,100 per annum (the
“Base Salary”), which salary shall be payable bi-weekly in accordance with the
Company’s general payroll practices and shall be subject to required
withholding. Executive’s Base Salary will be subject to review, and may
increase, on an annual basis at the discretion of the Board based on Executive’s
performance and other relevant considerations as determined by the Board.
Notwithstanding the foregoing, Executive’s Base Salary shall not be reduced
without his consent.


(b)    Benefit Plans. During the Employment Period, Executive shall be entitled
to participate in all of the Company’s employee benefit programs for which
employees of the Company are generally eligible.


(c)    Stock Plans. Executive shall be entitled to receive grants of restricted
stock or stock options under the Company’s 2005 Restricted Stock Plan, 2011
Equity Incentive Award Plan (the “2011 Equity Plan”) and other stock plans that
the Company may adopt from time to time (all such plans, as they may be adopted
and amended from time to time being hereinafter referred to collectively as the
“Stock Plans”), at a level commensurate with Executive’s position in the
Company. The parties acknowledge and agree that Executive shall be subject to
stock ownership requirements under the Company’s stock ownership guidelines for
executives, as in effect from time to time; provided, neither the award of the
2014 Retention RSUs nor the shares of the Company’s common stock underlying such
RSUs, even if and when vested and deliverable, shall be available to satisfy
such stock ownership guidelines.

(d)    Performance Bonus. In addition to the Base Salary, Executive shall be
eligible to receive a bonus (the “Bonus”) at the end of each fiscal year during
the Employment Period based upon Executive’s performance and the Company’s
financial results, at the discretion of the Board. The Bonus will be based on a
percentage of Executive’s Base Salary (which percentage target is 100% and in no
event shall exceed 200%) and will be prorated for any partial year during the
Employment Period.


(e)    Business Expenses. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with the Company’s
policies in effect from time to time for senior executives with respect to
travel, entertainment and other business expenses, subject to the Company’s
requirements for its executives with respect to reporting and documentation of
such expenses.


(f)    Travel and Vacation Benefits. Executive will receive travel benefits as
afforded other senior executives of the Company. Executive will be entitled to
twenty (20) paid vacation days per year.



3

--------------------------------------------------------------------------------

Exhibit 10.2

4.Term and Termination.


(a)    The term of this Agreement shall commence on the Effective Date (with the
amendments made hereby taking effect as of the date hereof) and shall continue
thereafter unless terminated earlier (i) by Executive’s resignation, (ii)
Executive’s death or disability, or (iii) by the Company with or without Cause.
Executive agrees that Executive shall give ninety (90) days’ prior written
notice of resignation to the Company. The date on which Executive’s employment
with the Company is terminated is referred to herein as the “Termination Date.”


(b)    Upon the termination of Executive’s employment with the Company for any
reason, Executive shall be deemed to have automatically resigned and
relinquished any and all titles, positions and appointments with the Company or
any of its subsidiaries or affiliates, or with respect to any employee benefit
plan maintained by any of the foregoing, whether as an officer, director,
employee, consultant, agent, trustee or otherwise, unless otherwise provided by
the Board in its sole and absolute discretion and agreed to by Executive, and
Executive agrees to execute such documents promptly as may be requested by the
Company to evidence his termination from employment and such resignations and
relinquishments on and as of the Termination Date.


5.Severance.


(a)    Subject to Section 5(d) hereof, in the event that the Company terminates
Executive’s employment without Cause (as defined herein), the Company shall:


(i)
pay to Executive, in equal installments over a period of twenty-four (24) months
and consistent with past payroll practices, an amount equal to two (2) times the
greater of (i) Executive’s then current Base Salary, or (ii) Executive’s Base
Salary on the date hereof (in each case without giving effect to any bonuses or
fringe benefits to which Executive may be entitled);



(ii)
provide Executive with the health care benefits described in Section 10 hereof;
and



(iii)
provide Executive (and Executive’s spouse and dependants) a lifetime travel pass
for Company’s flights, enabling Executive (and Executive’s spouse and
dependants) to travel (free of charge) in any class of service that is available
at the time of reservation;


in each case, if and only if Executive has executed and delivered to the
Company, within thirty (30) days following the Termination Date, an effective
and irrevocable General Release in form and substance identical in all material
respects to Exhibit A attached hereto (it being understood that the first
payment made following Executive’s execution and delivery of such General
Release will include all amounts that would have been paid following the
Termination Date

4

--------------------------------------------------------------------------------

Exhibit 10.2

had Executive executed and delivered such General Release on the Termination
Date, but which were not yet paid) and, then, only if Executive has not breached
any provision of Section 6, Section 7 or Section 8 hereof.


(b)    In the event Executive ceases to be employed by the Company for any
reason, the Company shall pay Executive his accrued but unpaid Base Salary
through the Termination Date. In the event Executive ceases to be employed by
the Company for any reason other than a termination by the Company for Cause,
the Company shall pay Executive any Bonus in respect of any fiscal year
preceding the fiscal year in which the Termination Date occurs which has not yet
been paid, on the same date as annual cash bonuses for the applicable preceding
fiscal year are paid to other senior executives of the Company. In the event
Executive ceases to be employed by the Company for any reason other than a
termination by the Company for Cause and other than a resignation by Executive
for any reason, the Company shall pay Executive an amount equal to a pro rata
portion of any Bonus in respect of the fiscal year in which such termination
occurs, if and only to the extent earned, with respect to the period beginning
on January 1 of the applicable year through the Termination Date, such pro rata
annual cash bonus to be payable on the same date as annual cash bonuses for the
applicable fiscal year are paid to other senior executives of the Company.


(c)    Except as otherwise expressly provided herein, all of Executive’s rights
to salary, bonuses, fringe benefits and other compensation hereunder which
accrue or become payable after the Termination Date shall cease upon such date
(other than those expressly required under applicable law, such as COBRA, and
accrued but unpaid vacation time, which shall be paid within thirty (30) days
following the Termination Date). The Company may offset any amounts Executive
owes the Company against any amounts the Company owes Executive hereunder,
subject to Section 21 and except as prohibited under the terms of any applicable
benefit plan, program or arrangement.


(d)    It is specifically understood and agreed that the severance payments that
become due to Executive under Section 5(a) hereof (if any) shall be offset
(reduced), on a dollar-for-dollar basis, by the amount of any and all severance
payments that may be received by Executive under the Company’s Executive
Severance Plan dated January 1, 2007, as amended from time to time (the
“Executive Severance Plan”) or any other plan, policy or program maintained by
the Company from time to time. For the avoidance of doubt, the parties intend
that under no circumstances shall the Company be required to make duplicate or
corresponding severance payments to Executive under this Agreement and/or under
any plan, policy or program maintained by the Company from time to time,
including the Executive Severance Plan.

(e)    For purposes of this Agreement, “Cause” shall mean (i) the commission of
a felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company or any of
its subsidiaries or any of their customers or suppliers, (ii) failure to perform
duties of the office held by Executive as directed by the Board, following
written notice of such failure by the Board to Executive, and a failure by
Executive, within the ten (10) business days, to cure such failure, (iii) gross
negligence, fraud or willful misconduct with respect to the Company or any of
its affiliates, and/

5

--------------------------------------------------------------------------------

Exhibit 10.2

or (iv) any breach of Section 2(c), Section 6, Section 7 and/or Section 8 of
this Agreement. Further, any breach of Section 2(c) of this Agreement by
Executive shall constitute “Cause” under and for purposes of each and every
agreement, plan or policy of or with the Company or any of its affiliates,
including, without limitation, this Agreement, the award agreement applicable to
the 2014 Retention RSUs and the Executive Severance Plan.


6.Confidential Information. Executive acknowledges that the information,
observations and data (including trade secrets) obtained by him while employed
by the Company (including those obtained by him while employed by the Company
prior to the date of this Agreement) concerning the business or affairs of the
Company and its affiliates (“Confidential Information”) are the property of the
Company and its affiliates. Therefore, Executive agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Board; provided that,
Executive may disclose Confidential Information, (i) to the extent that such
Confidential Information has become generally known to and available for use by
the public other than as a result of Executive’s acts or omissions, (ii) if
advised to do so by counsel in order maintain compliance with and prevent
violation of applicable law or as required as part of any judicial or
administrative proceeding, but only to the extent counsel determines such
disclosure is required; provided that, before any disclosure pursuant to the
provisions of this clause (ii), Executive shall notify the Company of any
pending disclosure and cooperate with the Company in obtaining appropriate
protective measures, and (iii) to Executive’s attorneys and other professional
advisors, so long as such attorneys and advisors have agreed to keep
confidential the Confidential Information. Executive shall deliver to the
Company at the termination of Executive’s employment with the Company, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Confidential Information, Work
Product (as defined below) or the business of the Company or its affiliates
which he may then possess or have under his control. It is acknowledged that
Executive may retain his rolodex and other address books to the extent they only
contain contact information, provided that he offers the Company an opportunity
to make and retain copies.


7.Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company or any of its affiliates, including any conceived, developed, or made by
Executive while employed by the Company or any of its affiliates prior to the
date of this Agreement (“Work Product”) belong to the Company or such affiliate.
Executive shall promptly disclose such Work Product to the Board and, at the
Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the date on which Executive’s employment with the
Company ends) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).



6

--------------------------------------------------------------------------------

Exhibit 10.2

8.Non-Compete, Non-Solicitation. Executive acknowledges that in the course of
his employment with the Company he will become familiar with the trade secrets
of the Company and its affiliates and with other Confidential Information
concerning the Company and its affiliates and that his services have been and
shall be of special, unique and extraordinary value to the Company and its
affiliates. Therefore, in consideration of the severance and other amounts paid
and to be paid to Executive hereunder and in further consideration for the 2014
Retention RSUs, Executive agrees that:


(a)    during the Noncompete Period (as defined herein), Executive shall not,
within the United States or within any country in the Caribbean and Latin
America where, as of the time of Executive’s termination of employment, the
Company operates the Business, directly or indirectly own, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business competing with the Business of the Company or its subsidiaries or
any business in which the Company or any of its subsidiaries has entertained
discussions or has requested or received information relating to the acquisition
of such business by the Company or any of its subsidiaries prior to the date on
which Executive’s employment by the Company ends;


(b)    for purposes of this Agreement, (i) “Noncompete Period” means and
includes the Employment Period and a period of twelve (12) months thereafter;
provided, however, that the Noncompete Period shall be extended for so long as
Executive is entitled to receive severance payments under Section 5(a) hereof,
and (ii) the “Business” of the Company and its subsidiaries means the provision
of passenger air transportation services (whether scheduled or charter);


(c)    during the Noncompete Period, Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company or its subsidiaries to leave the employ of the Company or such
subsidiary, or in any way interfere with the relationship between the Company
and any subsidiary and any employee thereof, (ii) at any time hire any person
who was an employee of the Company or any subsidiary within 180 days prior to
the time of such hire, (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company or any subsidiary to cease
doing business with the Company or such subsidiary or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any subsidiary or (iv) directly or indirectly
acquire or attempt to acquire an interest in any business relating to the
Business of the Company or any of its subsidiaries and with which the Company or
any of its subsidiaries has entertained discussions or has requested or received
information relating to the acquisition of such business by the Company or any
of its subsidiaries in the two-year period immediately preceding the date on
which Executive’s employment by the Company ends;


(d)    if, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be

7

--------------------------------------------------------------------------------

Exhibit 10.2

allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law;


(e)    in the event of the breach or a threatened breach by Executive of any of
the provisions of this Section 8, the Company and its affiliates, in addition
and supplementary to other rights and remedies existing in their favor, shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security).
In addition, Executive agrees that, in the event of an alleged breach or
violation by Executive of this Section 8, the Noncompete Period shall be tolled
until such breach or violation has been duly cured; and


(f)    the provisions of this Section 8 are in consideration of: (i) employment
with the Company and (ii) the additional good and valuable consideration as set
forth in this Agreement. In addition, Executive agrees and acknowledges that the
restrictions contained in Section 6, Section 7 and this Section 8 do not
preclude Executive from earning a livelihood, nor do they unreasonably impose
limitations on Executive’s ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company or any of its
subsidiaries of the non-enforcement of Section 6, Section 7 and/or this Section
8 outweighs any potential harm to Executive of its enforcement by injunction or
otherwise. In addition, Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its subsidiaries now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.


9.Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement, confidentiality
agreement or any similar agreement with any other person or entity and (iii)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.


10.Post-Employment Benefits. (a) In the event Executive is terminated by the
Company without Cause (as defined above) or Executive resigns from his
employment with the Company, the Company shall (i) pay the premiums for
Executive’s COBRA coverage, and (ii) after Executive’s eligibility for COBRA
benefits lapses, provide Executive, at the Company’s expense, with health
insurance benefits reasonably consistent with the benefits Executive received
prior to Executive’s termination by the Company for the period from when
Executive’s

8

--------------------------------------------------------------------------------

Exhibit 10.2

eligibility for COBRA benefits lapses until Executive turns 65 years of age.
Executive’s rights pursuant to this Section 10 shall cease and of be of no
further force and effect upon Executive’s acceptance of other employment which
offers health insurance benefits reasonably consistent with the benefits
Executive received prior to Executive’s termination by or resignation from the
Company.


(b)    In the event Executive ceases to be employed by the Company for any
reason other than death or a termination by the Company for Cause, the Company
shall provide Executive (and Executive’s spouse and dependent children) a
lifetime travel pass for the Company’s flights, enabling Executive (and his
spouse and dependent children) to travel (free of charge) in any class of
service that is available at the time of reservation; provided that such travel
pass (the “Travel Pass”) shall be subject to the following conditions:


(i)
in no event shall the Travel Pass become or be effective unless (A) at the time
of termination of his employment, Executive was at least 60 years of age or had
served in the position of Chief Executive Officer of the Company and/or
President of the Company for at least ten years, and (B) Executive has executed
and delivered to the Company an effective and irrevocable General Release in
form and substance identical in all material respects to Exhibit A attached
hereto;



(ii)
the Travel Pass shall automatically terminate on Executive’s death; and

(iii)
the Travel Pass shall automatically terminate if Executive, directly or
indirectly, (A) owns, manages, controls, participates in, consults with, renders
services for, or in any manner engages in any business competing with the
business conducted by the Company or its subsidiaries at any time or (B) engages
in conduct that impairs or injures the reputation of, or harms, the Company. 

 
Nothing in this paragraph (b) is intended to limit Section 5(a)(iii) hereof.


11.Survival. The provisions of this Agreement shall survive and continue in full
force in accordance with their terms notwithstanding the termination of
Executive’s employment with the Company.


12.Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
900 Ponce de Leon Dr.
Fort Lauderdale, FL 33316


Notices to the Company:
Spirit Airlines, Inc.
2800 Executive Way

9

--------------------------------------------------------------------------------

Exhibit 10.2

Miramar, FL 33025
Facsimile: (954) 447-7967
Attention: Board of Directors
General Counsel
With copies to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile: (212) 492-0107
Attention: Robert C. Fleder, Esq.
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


13.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


14.Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, without limitation, any and all agreements between Executive and the
Company dated prior to the date hereof).


15.No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.


16.Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


17.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.



10

--------------------------------------------------------------------------------

Exhibit 10.2

18.Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida.


19.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board), its successors and assignees, and Executive, and no course of conduct or
course of dealing or failure or delay by any party hereto in enforcing or
exercising any of the provisions of this Agreement (including, without
limitation, the Company’s right to terminate Executive’s employment for Cause)
shall affect the validity, binding effect or enforceability of this Agreement or
be deemed to be an implied waiver of any provision of this Agreement.


20.Arbitration. Except with respect to any dispute or claim under Section 6,
Section 7 or Section 8 hereof (which may be pursued in any court of competent
jurisdiction as specified below and with respect to which each party shall bear
the cost of its own attorneys’ fees and expenses except as otherwise required by
applicable law), each party hereto agrees that the arbitration procedure set
forth in Exhibit B hereto shall be the sole and exclusive method for resolving
any claim or dispute (“Claim”) arising out of or relating to the rights and
obligations acknowledged and agreed to in this Agreement and the employment of
Executive by the Company and its affiliates (including, without limitation,
disputes and claims regarding employment discrimination, sexual harassment,
termination and discharge), whether such Claim arose or the facts on which such
Claim is based occurred prior to or after the execution and delivery of this
Agreement. The parties agree that the result of any arbitration hereunder shall
be final, conclusive and binding on all of the parties hereto. Nothing in this
Section 20 shall prohibit a party hereto from instituting litigation to enforce
any Final Determination (as defined in Exhibit B hereto). Each party hereto
hereby irrevocably submits to the jurisdiction of any United States District
Court or state court of competent jurisdiction sitting in Fort Lauderdale,
Florida, and agrees that such court shall be the exclusive forum with respect to
any dispute or claim under Section 6, Section 7 or Section 8 hereof and for the
enforcement of any Final Determination. Each party hereto irrevocably consents
to service of process by registered mail or personal service and waives any
objection on the grounds of personal jurisdiction, venue or inconvenience of the
forum. Each party hereto further agrees that each other party hereto may
initiate litigation in any court of competent jurisdiction to execute any
judicial judgment enforcing a Final Determination.


21.Taxes; Section 409A. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder (and such other Treasury or Internal
Revenue Service guidance) as in effect from time to time. The parties intend
that any amounts payable hereunder that could constitute “deferred compensation”
within the meaning of Section 409A will be compliant with Section 409A and this
Agreement shall be interpreted to either exempt payments therefrom or to be
compliant therewith. Notwithstanding anything in this Agreement to the contrary,
in the event that Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)

11

--------------------------------------------------------------------------------

Exhibit 10.2

(i), no payments hereunder that are “deferred compensation” subject to Section
409A shall be made to Executive prior to the date that is six (6) months after
the date of Executive’s “separation from service” (as defined in Section 409A)
or, if earlier, Executive’s date of death. Following any applicable six (6)
month delay, all such delayed payments will be paid in a single lump sum on the
earliest date permitted under Section 409A that is also a business day. For
purposes of this Agreement, with respect to payments of any amounts that are
considered to be “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A and shall only be paid on a “separation from service” within the
meaning of Section 409A. To the extent that any reimbursements under this
Agreement are taxable to Executive, any such reimbursement payment due to
Executive shall be paid to Executive as promptly as practicable consistent with
Company practice following Executive’s appropriate itemization and
substantiation of expenses incurred, and in all events on or before the last day
of Executive’s taxable year following the taxable year in which the related
expense was incurred. The reimbursements under this Agreement are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that Executive receives in one taxable year shall not affect the
amount of such benefits or reimbursements that Executive receives in any other
taxable year. In addition, any reimbursements for COBRA coverage premiums
described in this Agreement shall be paid to Executive as promptly as
practicable, and in all events on or before the last day of the third taxable
year of you following the taxable year of the Company in which the Termination
Date occurred. For the avoidance of doubt, Executive is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for his account in connection with this Agreement (including any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.


22.Attorneys’ Fees in Connection with this Agreement. The Company shall pay all
reasonable legal counsel fees and expenses incurred by Executive in connection
with this amendment and restatement of the Prior Agreement and the documentation
of the 2014 Retention RSUs, subject to a cap of $10,000 in the aggregate.

* * * * *



12

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




SPIRIT AIRLINES, INC.




By: /s/ H. McIntyre Gardner
H. McIntyre Gardner
Chairman of the Board








/s/ B. Ben Baldanza
B. Ben Baldanza






--------------------------------------------------------------------------------

Exhibit 10.2

Schedule 1
Major Responsibilities


•
Lead the development of the overall strategic direction and business plan of
Company by orchestrating an ongoing planning process which produces a clear and
compelling corporate vision and mid- and long-term business objectives.

•
Based on the broad direction provided by the strategic plan, develop and gain
approval for the Company’s annual business plan, operating plan, and operating
budget.

•
Manage ongoing business and operating performance against the plans and budgets
above, on a quarterly, monthly, weekly, and daily basis. Provide timely and
accurate reporting on financial and operating results and other special projects
and initiatives under his/her direction.

•
Develop and execute an organizational plan for all key functions under Executive
as a function of the Company’s strategic and operating plans. Ensure that major
functional “holes” in the organization are addressed and that appropriate
succession plans are developed and implemented.

•
Provide strong and inspired leadership to the commercial and operating employees
of Company, promoting and maintaining strong employee morale. Establish high
expectations for all employees with regard to performance and adherence to
Company values.

•
Play the lead role in evolving the corporate culture for the Company in a manner
consistent with the business focus of the Company and shareholder return
expectations.

•
Oversee the day-to-day operations of the Company, ensuring adherence to high
levels of safety, cost control, customer service, on-time performance, and
financial performance. Display, and act on, a real and ongoing concern for the
delivery of outstanding customer service and operating integrity by probing into
daily operating performance and spending time “in the field.”

•
Provide active leadership in the resolution of operational issues as they arise.

•
Ensure that the Company meets all government and corporate regulations and
policies on an ongoing basis. Address potential deviations immediately.

•
Ensure that the Company has full emergency preparedness. Lead and manage the
response process when and if emergencies occur.

•
Ensure that the Company develops and maintains, in the face of current and
future competition, a compelling and differentiable customer value proposition
that drives profitable traffic growth.

•
Ensure that the Company translates its customer value proposition into workable
product and service attributes that can be easily and efficiently implemented in
the field day-to-day.

•
Through advertising and promotion, ensure that the Company has a compelling,
exciting, and effective approach to consumer marketing that communicates, and
regularly refreshes its value proposition in the face of competition.

•
Working through the sales and distribution organization, drive product
distribution through efficient online distribution channels at lowest possible
cost.

•
Manage an effective media relations program to maximize the Company’s profile in
target markets. Serve as the primary external ambassador for the Company.





--------------------------------------------------------------------------------

Exhibit 10.2

•
Manage the overall relationship with the Board of Directors and the key
investors in the company. Engage the Board in discussion and decision making on
key strategic issues as they arise.

•
Manage relationships with senior representatives of various key constituents
including employees, suppliers, various levels of government regulators, local
communities, and suppliers.





--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A


[TO BE DELIVERED IF, AS AND WHEN REQUIRED BY SECTION 5(a) OF THE EMPLOYMENT
AGREEMENT TO WHICH THIS EXHIBIT A IS ATTACHED]


GENERAL RELEASE
I, B. Ben Baldanza, in consideration of and subject to the performance by Spirit
Airlines, Inc., a Delaware corporation (together with its affiliates, the
“Company”), of its material obligations under the Amended and Restated
Employment Agreement, dated as of January 8, 2014 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.
1.I understand that any payments or benefits paid or granted to me under Section
5(a) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 5(a) of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release.


2.Except as provided in paragraph 4 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or the state
or local counterparts of any of the foregoing; or under any other federal, state
or local civil or human rights law, or under any other local, state, or federal
law, regulation or ordinance; or under any public policy, contract or tort, or
under common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).



A-1

--------------------------------------------------------------------------------

Exhibit 10.2

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.


4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


5.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 hereof as of the execution of this General Release.


6.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


7.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.


8.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.


9.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

A-2

--------------------------------------------------------------------------------

Exhibit 10.2



10.I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. I understand
and agree that my cooperation may include, but not be limited to, making myself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me for reasonable
travel expenses, including lodging and meals, upon my submission of receipts,
and for my time in the event of any unusual or lengthy required period of
cooperation.


11.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement, including, but not limited to, any rights which I may have as a
shareholder of the Company.


12.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;



2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



A-3

--------------------------------------------------------------------------------

Exhibit 10.2

5.I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM TO CONSIDER IT, AND ANY CHANGES MADE SINCE SUCH
DATE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;


6.ANY CHANGES TO THE AGREEMENT SINCE THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM EITHER ARE NOT MATERIAL OR WERE MADE AT MY
REQUEST;


7.I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;


8.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


9.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.






 
 
 
DATE: _____________,______
 
________________________________
 
 
B. Ben Baldanza


A-4

--------------------------------------------------------------------------------

Exhibit 10.2



EXHIBIT B
ARBITRATION PROCEDURE
1.Notice of Claim. A party asserting a Claim (the “Claimant”) shall deliver
written notice to each party against whom the Claim is asserted (collectively,
the “Opposing Party”), with a copy to the persons required to receive copies of
notices under the Agreement (the “Additional Notice Parties”), specifying the
nature of the Claim and requesting a meeting to resolve same. The Additional
Notice Parties shall be given reasonable notice of and invited and permitted to
attend any such meeting. If no resolution is reached within 10 business days
after delivery of such notice, the Claimant or the Opposing Party may, within 45
days after giving such notice, invoke the arbitration procedure provided herein
by delivering to each Opposing Party and the Additional Notice Parties a Notice
of Arbitration, which shall specify the Claim as to which arbitration is sought,
the nature of the Claim, the basis for the Claim, and the nature and amount of
any damages or other compensation or relief sought (a “Notice of Arbitration”).
Each party agrees that no punitive damages may be sought or recovered in any
arbitration, judicial proceeding or otherwise. Failure to file a Notice of
Arbitration within 45 days shall constitute a waiver of any right to relief for
the matters asserted in the notice of claim. Any Claim shall be forever barred,
and no relief may be sought therefor, if written notice of such Claim is not
made as provided above within one year of the date such claim accrues.


2.Selection of Arbitrator. Within 20 business days after receipt of the Notice
of Arbitration, Executive and the Board shall meet and attempt to agree on an
arbitrator to hear and decide the Claim. If Executive and the Board cannot agree
on an arbitrator within ten business days, then they shall request the American
Arbitration Association (the “AAA”) to appoint an arbitrator experienced in the
area of dispute who does not have an ongoing business relationship with any of
the parties to the dispute. If the arbitrator selected informs the parties he
cannot hear and resolve the Claim within the time-frame specified below,
Executive and the Board shall request the appointment of another arbitrator by
the AAA subject to the same requirements.


3.Arbitration Procedure. The following procedures shall govern the conduct of
any arbitration under this section. All procedural matters relating to the
conduct of the arbitration other than those specified below shall be discussed
among counsel for the parties and the arbitrator. Subject to any agreement of
the parties, the arbitrator shall determine all procedural matters not specified
herein.


(a)Within 30 days after the delivery of a Notice of Arbitration, each party
shall afford the other, or its counsel, with reasonable access to documents
relating directly to the issues raised in the Notice of Arbitration. All
documents produced and all copies thereof shall be maintained as strictly
confidential, shall be used for no purpose other than the arbitration hereunder,
and shall be returned to the producing party upon completion of the arbitration.
There shall be no other discovery except that, if a reasonable need is shown,
limited depositions may be allowed in the discretion of the arbitrator, it being
the expressed intention and agreement of each

B-1

--------------------------------------------------------------------------------

Exhibit 10.2

party to have the arbitration proceedings conducted and resolved as
expeditiously, economically and fairly as reasonably practicable, and with the
maximum degree of confidentiality.


(b)All written communications regarding the proceeding sent to the arbitrator
shall be sent simultaneously to each party or its counsel, with a copy to the
Additional Notice Parties. Oral communications between any of the parties or
their counsel and the arbitrator shall be conducted only when all parties or
their counsel are present and participating in the conversation.


(c)Within 20 days after selection of the arbitrator, the Claimant shall submit
to the arbitrator a copy of the Notice of Arbitration, along with a supporting
memorandum and any exhibits or other documents supporting the Claim.


(d)Within 20 days after receipt of the Claimant’s submission, the Opposing Party
shall submit to the arbitrator a memorandum supporting its position and any
exhibits or other supporting documents. If the Opposing Party fails to respond
to any of the issues raised by the Claimant within 20 days of receipt of the
Claimant’s submission, then the arbitrator may find for the Claimant on any such
issue and bar any subsequent consideration of the matter.


(e)Within 20 days after receipt of the Opposing Party’s response, the Claimant
may submit to the arbitrator a reply to the Opposing Party’s response, or
notification that no reply is forthcoming.


(f)Within 10 days after the last submission as provided above, the arbitrator
shall notify the parties and the Additional Notice Parties of the date of the
hearing on the issues raised by the Claim. Scheduling of the hearing shall be
within the sole discretion of the arbitrator, but in no event more than 30 days
after the last submission by the parties, and shall take place within 50 miles
of the corporate headquarters of the Company at a place selected by the
arbitrator or such other place as is mutually agreed. Both parties shall be
granted substantially equal time to present evidence at the hearing. The hearing
shall not exceed one business day, except for good cause shown.


(g)Within 30 days after the conclusion of the hearing, the arbitrator shall
issue a written decision to be delivered to both parties and the Additional
Notice Parties (the “Final Determination”). The Final Determination shall
address each issue disputed by the parties, state the arbitrator’s findings and
reasons therefor, and state the nature and amount of any damages, compensation
or other relief awarded.


(h)The award rendered by the arbitrator shall be final and non-appealable,
except as otherwise provided under the Florida Uniform Arbitration Act, and
judgment may be entered upon it in accordance with applicable law in such court
as has jurisdiction thereof.


4.Costs of Arbitration. As part of the Final Determination, the arbitrator shall
require that the costs and expenses of the arbitration, including the
arbitrator’s fee and both parties’ attorneys’ fees and expenses, be borne and
paid by the party that did not, in the

B-2

--------------------------------------------------------------------------------

Exhibit 10.2

arbitrator’s judgment, prevail in the arbitration. In the event that any relief
which is awarded is non-monetary, then such costs and expenses shall be
allocated in any manner as may be determined by the arbitrators.


5.Satisfaction of Award. If any party fails to pay the amount of the award, if
any, assessed against it within 30 days after the delivery to such party of the
Final Determination, the unpaid amount shall bear interest from the date of such
delivery at the lesser of (i) prime lending rate announced by Citibank N.A. plus
three hundred basis points and (ii) the maximum rate permitted by applicable
usury laws. In addition, such party shall promptly reimburse the other party for
any and all costs or expenses of any nature or kind whatsoever (including
attorneys’ fees) reasonably incurred in seeking to collect such award or to
enforce any Final Determination.


6.Confidentiality of Proceedings. The parties hereto agree that all of the
arbitration proceedings provided for herein, including any notice of claim, the
Notice of Arbitration, the submissions of the parties, and the Final
Determination issued by the arbitrator, shall be confidential and shall not be
disclosed at any time to any person other than the parties, their
representatives, the arbitrator and the Additional Notice Parties; provided,
however, that this provision shall not prevent the party prevailing in the
arbitration from submitting the Final Determination to a court for the purpose
of enforcing the award, subject to comparable confidentiality protections if the
court agrees; and further provided that the foregoing shall not prohibit
disclosure to the minimum extent reasonably necessary to comply with (i)
applicable law (or requirement having the force of law), court order, judgment
or decree, including, without limitation, disclosures which may be required
pursuant to applicable securities laws, and (ii) the terms of contractual
arrangements (such as financing arrangements) to which the Company or any
Additional Notice Party may be subject so long as such contractual arrangements
were not entered into for the primary purpose of permitting disclosure which
would otherwise be prohibited hereunder.
 
 
 
 
 
 

B-3